DETAILED ACTION

In the reply filed 7/8/2022, claims 1 and 3 are amended. Claims 1-3 and 5-15 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites: “wherein the bonnet seal arrangement is configured to deflect ram air received at a front of the motor vehicle past the opening to define a first air flow path directed to an exterior of the vehicle body, and wherein the engine is configured to provide negative pressure to draw some of the air from the first air flow path through the opening along a second air flow path for supplying air to the intake duct orifice, the second air flow path being angled in a horizontal plane relative to the first air flow path.” 
The flow paths are not understood. The recitation appears to suggest that the first flow path corresponds to air flow which has been deflected past the opening. And the second flow path includes to air flow through the opening.  How can the second air flow path draw air from the first air flow path through the opening when the first air flow path corresponds to deflected air past the opening? The claim appears to be self-contradicting, and the air flow paths are not understood. What specifically is the first air flow path? How/where is air drawn from the first air flow path to the second air flow path? Does the first path correspond with elements 52 and 54 in Fig. 6? Does the second path correspond with elements 60, 62 in Fig. 7?  Clarification is needed. 
It is noted that the flow paths are also described in claim 5, which is similarly not understood. Claim 5 recites: “wherein an upstream portion of the second air flow path extends substantially orthogonally to a vehicle body longitudinal axis.” Which portion is the upstream portion? It is not clear how/where the air flows “substantially orthogonally” as claimed.  Claim 6 is indefinite for the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khouw (US 7,234,555).

Regarding claim 1, Khouw teaches:  a motor vehicle (12) comprising: 
a vehicle body (see Fig. 1); 
an engine compartment (28) housing an engine; 
a bonnet (24) movably coupled to the body and arranged to provide a closure member for the engine compartment, the bonnet being movable between open and closed conditions (see the positions of the bonnet in Figs. 3 and 7, respectively); 
a bonnet seal arrangement (including seals 66, 68) defining an opening (184); 
an engine air intake duct (48) having an orifice (46) configured to draw air into the engine; 
wherein the bonnet seal arrangement is configured to deflect ram air received at a front of the motor vehicle past the opening to define a first air flow path (the upstream portions of air flow path 16, including ram air deflected due to element 66) directed to an exterior of the vehicle body, and 
wherein the engine is configured to provide negative pressure to draw some of the air from the first air flow path through the opening along a second air flow path (16e) for supplying air to the intake duct orifice, the second air flow path being angled in a horizontal plane relative to the first air flow path (see column 6, line 66 through column 7, lines 26).
 Relevant elements are best shown in Fig. 8. 

Regarding claim 2, Khouw further teaches: wherein the bonnet seal arrangement comprises a first seal (66) and a second seal (68) located aft of the first seal. See Fig. 8. 

Regarding claim 3, Khouw further teaches: wherein the bonnet seal arrangement is arranged on a lower surface of the bonnet. See the seals in contact with the inside frame (172) of the bonnet (24) in Fig. 8. 

Regarding claim 5, Khouw further teaches: wherein an upstream portion of the second air flow path extends substantially orthogonally to a vehicle body longitudinal axis. See the air flow paths indicated in Fig. 8. 

Regarding claim 6, Khouw further teaches: wherein an upstream portion of the second air flow path extends substantially orthogonally to the first air flow path. See the air flow paths indicated in Fig. 8.

Regarding claim 7, Khouw further teaches: wherein the bonnet comprises a cavity (176); See Fig. 10.

Regarding claim 8, Khouw further teaches: wherein the cavity of the bonnet is defined by an external panel (170) and an internal panel (172). See Fig. 10.

Regarding claim 9, Khouw further teaches: wherein the internal panel is sculpted to define an upstream portion of the second air flow path. See the shape of internal panel 172 in Fig. 10.

Regarding claim 10, Khouw further teaches: wherein an upstream portion of the second air flow path is fluidly connected to a primary air intake orifice (174) formed in the internal panel. See Fig. 10. 

Regarding claim 11, Khouw further teaches: wherein a downstream portion of the second air flow path is defined within the cavity of the bonnet. See the cavity (176) in Fig. 10. 

Regarding claim 12, Khouw further teaches: wherein a downstream portion of the second air flow path terminates at the engine air intake duct orifice. See Fig. 8. 

Regarding claim 13, Khouw further teaches: wherein a third air flow path is defined between a wade duct orifice (178) in the bonnet, for providing intake air to the engine if a portion of the front of the vehicle becomes submerged in liquid in use, and the engine air intake duct orifice. See Fig. 10. 

Regarding claim 14, Khouw further teaches: a wade duct seal (the u-shaped element which engages latch 179 to hold the bonnet closed) extends from the bonnet seal arrangement around the wade duct orifice. See Fig. 10.

Regarding claim 15, Khouw further teaches: wherein the first seal comprises two seal members (66, 68; See Fig. 8).

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive.

While Applicant’s comments regarding the first flow path and the rejection under 35 U.S.C. 112 are appreciated, the first flow path remains not understood. 
Claim 1 was amended to recite: “wherein the bonnet seal arrangement is configured to deflect ram air received at a front of the motor vehicle past the opening to define a first air flow path directed to an exterior of the vehicle body, and wherein the engine is configured to provide negative pressure to draw some of the air from the first air flow path through the opening along a second air flow path for supplying air to the intake duct orifice, the second air flow path being angled in a horizontal plane relative to the first air flow path.” 
Based on this recitation, those having ordinary skill would understand the first air flow path is the path of deflected airflow (“past the opening […] directed to an exterior of the vehicle body”). Based on the claims and Applicant’s remarks, it appears that the first flow path may correspond to the path of contaminated air with does not reach the engine intake (see paragraphs [0058-0061] of Applicant’s disclosure).   As pointed out in Applicant’s own remarks, the air which flows to the intake is not contaminated air (see paragraphs [0062-0066] of Applicant’s disclosure).   The claim and Applicant’s remarks appear to be self-contradicting because they essentially suggest that air is drawn in from a path which carries contaminated air to supply non-contaminated air to the engine. 
The confusion is compounded because the “first air flow path” and “second air flow path” are not terms used in Applicant’s Detailed Description of the Specification, and are not indicated in the figures.  Absent antecedent basis of these terms in the Detailed description/Figures, those having ordinary skill in the art are limited to making educated guesses regarding the nature of the airflow and the deflection of ram air past vehicle seals/structures. 
For at least these reasons, the metes and bounds of claim 1 remain not understood.  Applicant has not provided any comment to address the indefiniteness rejection(s) of claims 5 and 6. 

Applicant has submitted remarks regarding the previously applied rejection(s) under 35 U.S.C. 102. 
Applicant states: “The seals 66 and 68 do not direct any airflow to an exterior of the vehicle. Instead, as explained at the beginning of column 7, they are positioned to seal off the space 184 to ensure air flow goes to the intake port 46. Since the seals 66 and 68 do not define an airflow path that directs airflow to an exterior of the vehicle there is no anticipation.” The Examiner respectfully disagrees. The seals direct airflow by blocking airflow, just the same as the seals in Applicant’s own disclosure.  See, for example, how the seal 66 (best shown by Khouw in Fig. 8) would deflect ram air to an exterior of the vehicle by blocking ram air from entering a space between the hood and grille.  
Applicant states: “Applicant respectfully disagrees with the suggestion in the office action that the upstream portions of the air flow path 16 in the Khouw reference direct air past the space 184.Instead, the entire flow path 16 is intended to direct airflow through (not past) the space 184 and into the intake port 46.” The air flows past the opening 184 at least by virtue of flowing through 184.  The claim does not imply that air flow cannot enter the opening.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618